                                                               425 RXR Plaza, Uniondale, NY 11556
                                                                        Phone: 516-699-8902
                                                                          Fax: 516-279-6990
                                                                         www.pincuslaw.com
                                                                  Licensed in NY, NJ, FL, PA



Feb. 24, 2021

Hon.Cecelia G.. Morris
United States Bankruptcy Court
Southern District of New York
Poughkeepsie, NY

Re:    Debtor: Robin K. Martini
       Case No.:20-35336
       Chapter 13

Dear Honorable Judge Morris:

This office represents Servis One Inc. d/b/a BSI Financial Services (‘Secured Creditor’). Please
accept this letter as a status update on the above captioned matter. Debtor submitted a package
within the timeframe required by this Court. On or about 1/21/21, Secured Creditor supplied
Debtor, through counsel, with a missing documents letter. The letter made clear that missing
documents were due by 2/21/21 and the undersigned counsel also notated the due date
separately in her email to Debtor's counsel. Missing documents were not receive back and the
loan was denied for missing documents on 2/22/21. Respectfully submitted,


                                                    __/s/Nicole LaBletta_______
                                                    Nicole LaBletta, Esq.
                                                    Pincus Law Group, PLLC
                                                    425 RXR Plaza
                                                    Uniondale, NY 11556
                                                    (516) 699-8902
Cc: All parties via ECF
